Name: Commission Regulation (EC) No 341/98 of 12 February 1998 amending Regulation (EC) No 2376/96 derogating, for an additional period of one year, from Regulation (EEC) No 920/89, as regards carrots covered with pure peat produced in Sweden and Finland
 Type: Regulation
 Subject Matter: technology and technical regulations;  marketing;  plant product;  trade;  Europe
 Date Published: nan

 ¬ ¬EN Official Journal of the European Communities L 40/313. 2. 98 COMMISSION REGULATION (EC) No 341/98 of 12 February 1998 amending Regulation (EC) No 2376/96 derogating, for an additional period of one year, from Regulation (EEC) No 920/89, as regards carrots covered with pure peat produced in Sweden and Finland THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to the Act of Accession of Austria, Finland and Sweden, and in particular Article 149(1) thereof, Having regard to Council Regulation (EC) No 2596/97 of 18 December 1997 extending the period provided for in Article 149(1) of the Act of Accession of Austria, Finland and Sweden (1), Whereas Commission Regulation (EC) No 2376/96 of 13 December 1996 derogating, for an additional period of one year, from Regulation (EEC) No 920/89, as regards carrots covered with pure peat produced in Sweden and Finland (2), permits those products to be marketed on the Swedish and Finnish markets and to be exported to third countries in 1997; whereas the results of scientific studies being carried out on that method of presentation of carrots, largely unknown in the other Member States, are expected during March 1998; Whereas, before authorising the marketing of carrots covered with pure peat throughout the Community and in order to maintain their presence on the Finnish and Swedish markets, the transitional period should be extended by an additional year, with retroactive effect from 1 January 1998, pending the results of current studies; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 2376/96 is hereby amended as follows: The second sentence of Article 2 is replaced by the following: It shall apply until 31 December 1998. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply from 1 January 1998. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 12 February 1998. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 351, 23. 12. 1997, p. 12. (2) OJ L 325, 14. 12. 1996, p. 6.